Dismissed and Memorandum Opinion filed August 19, 2004








Dismissed and Memorandum Opinion filed August 19,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00067-CV
____________
 
CAROL DAVIS, Appellant
 
V.
 
LONNIE DAVIS, Appellee
 

 
On Appeal from the
309th District Court
Harris County, Texas
Trial Court Cause
No. 02-27183
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed October 23,
2003.  On August 13, 2004, appellant
filed a request to dismiss the appeal.  See
Tex. R. App. P. 42.1.  The request is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed August 19, 2004.
Panel consists of Chief Justice Hedges
and Justices Fowler and Seymore.